COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of a child A.A.H. aka A.H. v. Department of
                            Family and Protective Services

Appellate case number:      01-19-00612-CV

Trial court case number:    2018-59296

Trial court:                310th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to determine
whether a complete record of the underlying proceedings had been filed in this Court. On
November 26, 2019, the trial court clerk filed a supplemental clerk’s record in this Court,
containing the trial court’s findings, indicating that the relevant reporter’s records have
been filed in this Court. Accordingly, we REINSTATE this case on the Court’s active
docket.
        Appellant’s brief is ORDERED to be filed no later than 20 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 20 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date of the notice of appeal was filed so far as reasonably
possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit.
F app. Accordingly, no briefing extensions will be granted. See TEX. R. APP. P. 38.6(d).

Judge’s signature: __/s/ Sherry Radack_____
                  Acting individually  Acting for the Court

Date: ___December 5, 2019___